Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is clear that the contract did not amount to an assignment of a part of the fund expected to be realized, nor is it so claimed.
The contention is that it created an equitable lien upon the proceeds of said estate, which was received by the defendant as residuary legatee. .
It is a settled principle of equity that every express executory agreement in writing, whereby the contracting party sufficiently indicates an intention to make some particular property or fund a security for a debt or other obligation, creates an equitable lien on the property so indicated. 3 Pom. Eq. Jur. ¶ 1235. And when such intention is not express, but appears, by necessary implication from the terms of the agreement, construed with reference to the situation of the parties at the time of the contract, and by the attendant circumstances a lien will attach. Walker v. Brown, 165 U. S. 654—664, 41 L. ed. 865, 870, 17 Sup. Ct. Rep. 453; Ingersoll v. Coram, 211 U. S. 335—368, 53 L. ed. 208, 229, 29 Sup. Ct. Rep. 92. In other words, it must appear either expressly or by necessary implication that the other contracting party looked to the fund itself for payment, and did not rely upon the personal responsibility of the owner of the claim of which the fund was the result.
Tested by these principles, we cannot find that the contract in this case created a lien.
It may be conceded that where the situation of the parties and the attendant circumstances favor such a construction, an agreement to pay a certain percentage of a fund may be deemed *85equivalent to a promise to pay the same out of the said fund. But where either expression is used, the intent must appear that the fund itself is looked to for security. It is true that the fee in this case was contingent upon success in the undertaking, and the defendant was not to be bound to pay any compensation unless there should be a final establishment of the will, and distribution under its terms. Until some money or other property should be obtained under the will there was no personal liability of the defendant for services performed by the complainant. Looking to the situation of the parties, and the attendant circumstances as disclosed by the contract, it is apparent that it was contemplated that the legacy should be delivered to the defendant, and there is no allegation of an attempt to stop the fund in the hands of the executor, who paid it over to her.
In case of success in the undertaking, the defendant, receiving the fund and the property, became personally bound to pay to complainant “15 per centum of the sum of money, and a sum equal to 15 per centum of the market value of any other .property received by her under the distribution or compromise.” All that can be properly inferred from this stipulation of the agreement is that the 15 per centum of the money and of the value of the other property fixes the measure of the defendant’s personal liability upon her receipt of the same in distribution; and for the recovery of this complainant has an adequate remedy at law. This conclusion is supported by Trist v. Child (Burke v. Child) 21 Wall. 441, 442, 22 L. ed. 623, in which the contract so far as the compensation is involved is similar. The following decisions of this court are relied on by the appellee: Willoughby v. Mackall, 1 App. D. C. 411; Hutchinson v. Worthington, 7 App. D. C. 548; Sanborn v. Maxwell, 18 App. D. C. 245; Arnold v. Carter, 19 App. D. C. 259. Without reviewing those cases it is sufficient to say that their facts are essentially different. The lien in each of those cases, save one, was express, and in that one it appeared by necessary implication from the *86contract, construed with reference to the situation of the parties, and the attendant circumstances.
The decree must be reversed with costs, and the case remanded with direction to dismiss the bill. Reversed.
On December 15, 1909, a motion by the appellee for a modification of the decree of this court was overruled; on December 17, 1909, a motion by him for a rehearing was likewise overruled, and on February 2, 1910, the Supreme Court of the United States denied his application for a writ of certiorari.